Beasley, Judge.
This is a direct appeal from an award of expenses of litigation pursuant to OCGA § 9-15-14. Appeals from awards of attorney fees or expenses of litigation under this code section require application for appellate review. OCGA § 5-6-35 (a) (10). Inasmuch as appellant has failed to make application to this court and to have the same granted, we are without jurisdiction to entertain the appeal and it must be dismissed. Walker v. City of Macon, 166 Ga. App. 228 (303 SE2d 776) (1983).

Appeal dismissed.


Birdsong, C. J., and Banke, P. J., concur.